Citation Nr: 1204771	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  03-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 percent for a lower back disability.  

2.  Entitlement to rating in excess of 70 percent for depression, to include a rating in excess of 30 percent earlier than January 14, 2009.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for insomnia. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1981.

This appeal has come to the Board of Veterans' Appeals (Board) from November 2001, August 2004, and October 2009 rating decisions.  In June 2006, the Board denied the Veteran's claims for increased ratings for his back and psychiatric disabilities.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded it to the Board for development consistent with a joint motion for remand (JMR).  As discussed below, the Veteran has chosen to withdraw the appeals of those two issues, and therefore a discussion of the requested development will not be conducted.

The issues of a rating in excess of 10 percent for a right ankle disability, service connection for a left ankle disorder, for bipolar disorder (an acquired psychiatric disability), and for right and left knee disorders were raised in a May 2011 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), it appears.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 





FINDINGS OF FACT

1.  On October 13 and 14, 2011, prior to the promulgation of a decision in the appeal, the Board received multiple notifications from the Veteran, through his authorized representative, that he wished to withdraw his increased rating claims for depression and for a lower back disability.

2.  The evidence of record does not relate a current cervical spine disability to either the Veteran's military service, or to a service connected disability.

3.  The evidence establishes that the Veteran's sleep impairment, claimed as insomnia, is a symptom of his service connected psychiatric disability and is not considered to be a separate disability in and of itself.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the Veteran's claim for an increased rating for a lower back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of the Veteran's claim for an increased rating for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 
4.  Criteria for service connection for insomnia have not been met.  38 U.S.C.A.  § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, a statements signed by the Veteran's representative were received on October 13, 2011 and again on October 14, 2011.  The Veteran had recently been granted a total disability rating based on individual unemployability (TDIU), and he informed his representative that he wished to withdraw his claims for an increased rating for depression and for his lower back disability.  

This statement is clear, and the Veteran's intent to withdraw all of his claims on appeal is unmistakable.  As such, the Veteran  has withdrawn this appeal with regard to these two issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the aforementioned issues and his appeal is dismissed with regard to them.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Cervical spine

In February 2009, the Veteran submitted a statement indicating that he was submitting evidence "due to his service connected disabilities back injury, at C6-C7, left central to right posterior lateral mild disc herniation.  For increased in my VA benefit."  This statement was received along with the report from a December 2008 MRI of the Veteran's cervical spine which revealed mild disc herniation and mild spondylosis at C6-C7.  Although the Veteran is service connected for a lower back disability, he has not been service connected for a cervical spine disability.  As such, his statement was taken as a claim for service connection.

Service treatment records reveal that in December 1978 the Veteran complained of a sore throat, back pain, an upset stomach, diarrhea and a sore neck, and he was assessed with muscle pain in the lower back.  In April 1979, the Veteran was seen after pulling a muscle in his neck.  The Veteran reported that he was polishing his boots when a sharp pain hit him on the left side of his neck and shoulder.  He applied Bengay, and a lot of the pain had dissipated by the time of the appointment.  The medical officer indicated that the muscle of the upper left shoulder was a little tighter than the right shoulder, but the Veteran was nevertheless able to raise and extend his left arm with no difficulty.  The Veteran was assessed with a sore muscle. 

At the Veteran's separation physical, it was noted that his spine was abnormal, but this was in regard to an accident in 1979 when the Veteran slipped a disc in his lower back (this was clearly documented in the service treatment records, and the Veteran has been service connected for lower back disability).  However, there was no indication that any cervical spine problems were found on the separation physical.

Following service, the Veteran immediately began seeking treatment for lower back pain (as he was seen in October 1981); and he also filed a claim for service connection for his lower back disability in October 1981, which was granted.  The Veteran was provided with a VA examination in December 1981.  However, once again, the Veteran was diagnosed with a lower back disability, but no cervical spine complaints were voiced, providing factual evidence against this claim.  

In fact, no complaints of neck pain or problems are of record for a number of years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Here, the first neck complained appear in approximately April 2001, nearly twenty years after the Veteran separated from service.  However, even then, while the Veteran complained of neck pain at an EMG test, no cervical spine disability was specifically diagnosed.  This lack of any evidence of neck problems for many years does weigh against the Veteran's claim for service connection for a neck disability.

The Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records, but, as noted, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case.

Here, the Veteran has sought considerable lower back treatment over the years; and the Board would expect that if the Veteran was in fact having neck problems that he would have complained about them, and they would have been listed in the treatment records.  Yet, this is consistently not the case.  For example, in May 2001, the Veteran underwent a VA examination of his lower back disability, but no again neck complaints were reported. 
 
More condemning of the Veteran's claim is the fact that in January 2003, he was found to be fully disabled by the Social Security Administration (SSA), but the decision only considered his lower back disability and his psychiatric impairment.  There was no mention of any cervical spine condition in the fully favorable decision.

Lay testimony can be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The Veteran's comments regarding his cervical spine have been reviewed, but they fail to give any support to his neck claim.  He has essentially referenced his cervical spine disability on three occasions: his claim, his notice of disagreement, and his substantive appeal.  His claim, as described, above did little more than request service connection for a cervical spine disability.  In his notice of disagreement, he did little more than disagree with the rating decision, providing no additional evidence as to why service connection was warranted for a cervical spine disability.  Likewise, in his substantive appeal his only stated that he would like service connection.  As such, the Veteran's statements have not established continuity of symptomatology for his neck, showing that a neck problem had existed since service.  This conclusion is bolstered by the lack of any treatment records during the 20 years following service, which was discussed earlier.

Given the fact that continuity of symptomatology has not been shown to exist, service connection would require a medical opinion of record to link the Veteran's current disability with his time in military service.

In an effort to assist the Veteran, the Board obtained a VA examination in September 2009.  However, after reviewing the Veteran's claims file and examining the Veteran, the examiner concluded that based on his clinical experience, it was less likely than not that the Veteran's current cervical spine condition was the result of either an in-service injury or the Veteran's service connected lower back disability (addressing the secondary service connection issue fully, a claim that the Veteran himself has never clearly voiced, but is addressed within the context of this examination).  The examiner explained that previously the Veteran had complained of left sided neck pain, whereas he complained of right sided neck pain at the examination.

Such facts not only provide factual evidence against this claim, but all claims before the VA, undermining the Veteran's credibility. 

No other medical opinions have been presented to refute this conclusion.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Insomnia

In November 2008, the Veteran submitted a claim seeking service connection for insomnia.

Service treatment records reveal that in August 1978 the Veteran complained about a sore throat, headaches, and insomnia for two days.  Following service, there is no indication of insomnia for many years.

In March 2001, the Veteran was seeking treatment from chronic lower back pain, at which time he reported sleeping problems, along with sadness, crying spells, lack of energy and loss of appetite.

In January 2003, the Veteran was found to be fully disabled by the Social Security Administration (SSA), based on his back disability and psychiatric impairment.  However, no mention of any insomnia was made, again, undermining the Veteran's credibility with the Board. 

In January 2004, the Veteran underwent a VA psychiatric examination.  The examiner noted that the Veteran claimed to be on medication for depression and insomnia, but the examiner could not find record of any such current medication.  Once again, undermining the Veteran's credibility with the Board.  Nevertheless, the examiner listed frequent insomnia on under active medical problems.  It is noted, however, that subsequent treatment records have not listed insomnia.

A review of the Veteran's psychiatric treatment records reveals that he has frequently reported difficultly sleeping and mid-night waking.  However, it was unclear whether the Veteran actually had a sleep disorder such as insomnia, or whether this was more of a symptom of his psychiatric disability.

For example, in February 2010, a doctor at the Central Florida Sleep Center suggested that the Veteran's depression may be the cause of his insomnia.  

In June 2011, the Veteran was provided with a VA examination to investigate his reported insomnia.  After reviewing the Veteran's claims file and medical records, and interviewing him, the examiner, a clinical psychologist, opined that it was at least as likely as not that the Veteran's insomnia was a symptom of his depression that did not warrant a separate diagnosis.

To this end, it is noted that the Veteran currently receives a 70 percent rating for his service connected depression; and sleep impairment is actually listed among the symptoms to consider when evaluating the impairment caused by a service connected psychiatric disability.  See C.F.R. § 4.130.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is considered competent to report a symptom such as sleep impairment; however, the determination as to whether sleep impairment is sufficient to warrant a separate medical diagnosis, versus being considered a symptom of a clinically diagnosed disability, is a medically complex determination for which the Veteran lacks the appropriate medical training.  As such, the Veteran's statements are insufficient to establish that his sleep impairment is a separate clinical disability. 

VA did obtain a medical opinion of record to address this question, but the examiner found that to the extent the Veteran had insomnia, it was a symptom of his already service connected depression.  

The regulations provide that the evaluation of the same disability under various diagnoses, a concept known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

This regulation is applicable in this case, since the Veteran is already service connected for depression and provided a significant rating for it, which specifically contemplates the Veteran's sleep impairment.  Thus, to provide a separate rating for insomnia would be to essentially compensate the Veteran twice for the manifestations of a single disability.  This is to be avoided.

As such, the criteria for service connection for insomnia have not been met, and service connection is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in June 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have Social Security Administration records. Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A rating in excess of 20 percent for a lower back disability is dismissed.
 
A rating in excess of 70 percent for depression, to include a rating in excess of 30 percent earlier than January 14, 2009, is dismissed.  

Service connection for a cervical spine disability is denied.

Service connection for insomnia is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


